  Case: 1:18-cv-05587 Document #: 1041 Filed: 09/07/21 Page 1 of 1 PageID #:33242


                   U.S. District Court for the Northern District Of Illinois
                           Additional Attorney Appearance Form


Case Title: United States Securities and    Case Number: 18-cv-05587
            Exchange Commission v.
            Equitybuild, Inc. et al.
An appearance is hereby filed by the undersigned as attorney for:
Steve Weera Tonsaut
Attorney name (type or print): Max A. Stein

Firm: Boodell & Domanskis, LLC

Street address: One North Franklin, Suite 1200

City/State/Zip: Chicago, IL 60606

Bar ID Number: 6275993                                     Telephone Number: 312-938-4070
(See item 3 in instructions)

Email Address: mstein@boodlaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on September 7, 2021

Attorney signature:            S/ Max A. Stein
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
